DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 8 June 2022, in view of the amendments with respect to claims 12-16 have been fully considered and are persuasive.  The prior art rejections of claims 12-16 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11 and 17-30 have been considered but are moot because the new ground of rejection does not rely on the same section of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 “the second cyclic prefix length is shorter than the first cyclic prefix length” is encompassed in the scope of claim 12 “the first cyclic prefix length provides a longer cyclic prefix time duration than the second cyclic prefix length”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 17-18, 20-21, 23-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0013909 A1 (hereinafter referred to as “Li”) in view of Yang et al. US 2019/0132103 A1 (hereinafter referred to as “Yang”). Note Li was cited by the applicant in the IDS received 17 August 2020.
As to claims 1 and 23, Li teaches an apparatus for wireless communication at a user equipment (UE) (¶¶118 and 179; figures 10 and 18: terminal device), comprising:
a processor (¶179; figure 18: processor 1842),
memory in electronic communication with the processor (¶¶179-180; figure 18: memory 1849 coupled to processor); and
instructions stored in the memory and executable by the processor to cause the apparatus to (¶¶79-180; figure 18: memory storing software executable by processor of terminal):
identify a sounding reference signal configuration for transmission of one or more sounding reference signals that indicates periodic intervals for transmission of the one or more sounding reference signals (¶¶106-108 and 119-120; figure 10: terminal receives SRS transmission configuration from network device indicating symbols for the terminal to transmit SRS to network device), wherein the second transmission time, within a first periodic interval, is available for transmission of the one or more sounding reference signals if a first listen-before-talk procedure for the first transmission time of the first periodic interval is unsuccessful (¶¶120-121 and 123-125; figure 10: transmit SRS in configured symbols after second LBT is successful after first LBT procedure is unsuccessful in the preceding time unit);
determine, based at least in part on the first listen-before-talk procedure for the first transmission time, that a wireless channel in a shared radio frequency spectrum band is unavailable for transmission of a first sounding reference signal at the first transmission time (¶124; figure 10: when first LBT procedure is unsuccessful, terminal determines that selected SRS transmission resources from the configuration are unavailable); and
perform at least a second listen-before-talk procedure for at least the second transmission time of the first periodic interval to determine whether the wireless channel in the shared radio frequency spectrum band is available for transmission of the first sounding reference signal (¶¶124-125; figure 10: perform LBT again for next SRS transmission selection from the configuration, determining that the resources are available upon a successfully completed LBT procedure).
Although Li teaches “A method…the one or more sounding reference signals, that is available…the first sounding reference signal,” Li does not explicitly disclose “at least two time offset value…the periodic intervals”.
However, Yang teaches at least two time offset values associated with each periodic interval, the at least two time offset values including a first offset value from a starting time of each of the periodic intervals that indicates a first transmission time that is available for the one or more sounding reference signal transmissions, and a second offset value from the starting time of each of the periodic intervals or from the first transmission time that indicates a second transmission time within each of the periodic intervals (¶¶612-615; figures 15-17: SRS configuration includes at least two time offset values starting from each SRS period point indicating available SRS transmission times when LBT is successful).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Li by including “a first offset value…the periodic intervals” as taught by Yang because it provides Li’s apparatus with the enhanced capability of setting opportunities for LBT/SRS transmission according to time offset values, SRS sending time window, and SRS sending period (Yang, ¶¶612-615; figures 15-17).
As to claim 2 and 24, Yi in view of Yang teaches the apparatus of claim 23. Yi further teaches the instructions are further executable by the processor to cause the apparatus to:
transmit the first sounding reference signal at the second transmission time responsive to a successful second listen-before-talk procedure (¶124; figure 10), or transmit the first sounding reference signal at a third transmission time indicated by a third offset value responsive to an unsuccessful second listen-before-talk procedure (¶125; figure 10).
As to claims 4 and 25, Yi in view of Yang teaches the apparatus of claim 23. Yi further teaches the periodic intervals correspond to sounding reference signal slot periods defined by a number of slots in each sounding reference signal slot period, wherein the first offset value corresponds to a first number of slots from a starting slot of each sounding reference signal slot period, and wherein at least the second offset value corresponds to one or more additional slot offsets that identify additional slots within each of the sounding reference signal slot periods available for sounding reference signal transmissions (¶¶108 and 125).
As to claim 5, Yi in view of Yang teaches the method of claim 1. Yi further teaches the sounding reference signal configuration is received from the base station in radio resource control signaling (¶107).
As to claim 17, claim 17 is rejected the same way as claim 1.
As to claim 18, Yi in view of Yang teaches the method of claim 17. Yi further teaches discontinuing monitoring for the first sounding reference signal from the UE responsive to detecting the first sounding reference signal during one of the first transmission time or the second transmission time (¶114).
As to claim 20, claim 20 is rejected the same way as claim 4.
As to claim 21, claim 21 is rejected the same way as claim 5.
As to claim 28, Yi in view of Yang teaches the apparatus of claim 23. Yi further teaches the sounding reference signal configuration further indicates a frequency resource of a set of available frequency resources that are available for transmitting the one or more sounding reference signals (¶¶106-108).

Claims 3, 10, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claims 1-2, 17-18, and 13 above, and further in view of Elsaadany et al. “Cellular LTE-A Technologies for the Future Internet-of-Things: Physical Layer Features and Challenges” (hereinafter referred to as “Elsaadany”).
As to claim 3, Yi in view of Yang teaches the method of claim 2.
Although Yi in view of Yang teaches “The method of claim 2,” Yi in view of Yang does not explicitly disclose “receiving…the first offset value”.
However, Elsaadany teaches the identifying the sounding reference signal configuration further comprises:
receiving a list of offsets from the base station that provides at least the second offset value and the third offset value, and wherein the second offset value and third offset value indicate time offsets relative to the first offset value (§§IV.C.1 [page 2557], V.B.4 [page 2561], and V.C.1 [page 2564]: offset parameters for selecting offset value including list of offsets from base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li in view of Yang by including “receiving…the first offset value” as taught by Elsaadany because it provides Li in view of Yang’s method with the enhanced capability of providing UEs with SRS parameters including initial cell specific offset such that UEs of the group of UEs may select SRS transmission location using the provided parameters (Elsaadany, §V.C.1 [page 2564]).
As to claim 10 and 29, Yi in view of Yang teaches the apparatus of claim 23.
Although Yi in view of Yang teaches “The apparatus of claim 23,” Yi in view of Yang does not explicitly disclose “the sounding reference signal configuration…from the UE”.
However, Elsaadany teaches the sounding reference signal configuration further indicates an initial offset value from a starting time of an initial periodic interval for transmission of an initial sounding reference signal from the UE (§V.C.1 [page 2564]: initial cell specific offset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Li in view of Yang by including “the sounding reference signal configuration…from the UE” as taught by Elsaadany because it provides Li in view of Yang’s apparatus with the enhanced capability of providing UEs with SRS parameters including initial cell specific offset such that UEs of the group of UEs may select SRS transmission location using the provided parameters (Elsaadany, §V.C.1 [page 2564]).
As to claim 19, claim 19 is rejected the same way as claim 3.

Allowable Subject Matter
Claims 6, 11, 22, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469